DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SONIA COTERA,
                                Appellant,

                                    v.

U.S. BANK, NATIONAL ASSOCIATION, As Trustee for Lehman XS Trust
        Mortgage Pass Through Certificates, Series 2006-16N,
                            Appellee.

                              No. 4D18-1511

                          [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 16016866.

  Martin G. McCarthy and Emre Yersel of McCarthy & Yersel, PLLC, Coral
Gables, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.